

EXHIBIT 10.1
 
AMENDMENT NO. 1
to
CREDIT AND SECURITY AGREEMENT


 
This AMENDMENT NO. 1 TO CREDIT AND SECURITY AGREEMENT, made as of August 31,
2006 (this “Amendment”), among HAWK CORPORATION, a Delaware corporation,
ALLEGHENY CLEARFIELD, INC., a Pennsylvania corporation, FRICTION PRODUCTS CO.,
an Ohio corporation, HAWK MIM, INC., an Ohio corporation, HAWK MOTORS, INC., a
Delaware corporation, HAWK PRECISION COMPONENTS GROUP, INC., an Ohio
corporation, HELSEL, INC., a Delaware corporation, LOGAN METAL STAMPINGS, INC.,
an Ohio corporation, NET SHAPE TECHNOLOGIES LLC, a Delaware limited liability
company, QUARTER MASTER INDUSTRIES, INC., a Delaware corporation, SINTERLOY
CORPORATION, a Delaware corporation, S.K. WELLMAN CORP., a Delaware corporation,
S.K. WELLMAN HOLDINGS, INC., a Delaware corporation, TEX RACING ENTERPRISES,
INC., a Delaware corporation, WELLMAN PRODUCTS GROUP, INC., an Ohio
corporation, and WELLMAN PRODUCTS, LLC, an Ohio limited liability company, each
as a Borrower and collectively as the Borrowers, the LENDERS listed on the
signature pages of this Agreement, KEYBANK NATIONAL ASSOCIATION, a national
banking association, as Administrative Agent, and KEYBANK NATIONAL ASSOCIATION,
a national banking association, as LC Issuer,
 
WITNESSETH:
 
WHEREAS, the Borrower has been extended certain financial accommodations
pursuant to that certain Credit and Security Agreement, dated as of November 1,
2004, (the “Credit Agreement”), among the Borrowers, the Lenders, the
Administrative Agent, and the LC Issuer;
 
WHEREAS, the parties desire to amend certain provisions of the Credit Agreement
as set forth herein; and
 
WHEREAS, the Lenders which are signatories hereto constitute all of the Lenders
for the purposes of amending the Credit Agreement pursuant to Section 19.1
thereof;
 
NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Borrowers, the Administrative Agent, the
Lenders and the LC Issuer do hereby agree as follows:
 
Section 1  DEFINED TERMS.
 
Each defined term used herein and not otherwise defined herein shall have the
meaning ascribed to such term in the Credit Agreement.
 


 
Section 2  AMENDMENTS TO THE CREDIT AGREEMENT.
 
2.1  Amendment to Annex II to Credit Agreement. Annex II to the Credit Agreement
is hereby amended by deleting the existing definition of “Adjustment Date” and
“Applicable Margin” and replacing it with the following new definition to read
as follows:
 
“Adjustment Date” means the first (1st) day of each Fiscal Month beginning with
September 1, 2006 after the Borrower delivers the Officer’s Certificate
containing the calculation of Average Excess Availability required to be
furnished by the Borrowers on or before the twentieth (20th) day of each Fiscal
Month pursuant to (and complying with) Section 11.1(d).
 
“Applicable Margin” means, with respect to any Borrowing: (i) from the Amendment
No. 1 Effective Date until the first Adjustment Date, (x) for the Unused
Commitment Fees, 25 bps per annum and (y) for Revolving Credit Borrowings, zero
(0) bps with respect to Alternate Base Rate Advances and 175 bps per annum with
respect to LIBOR Rate Advances, and (ii) with respect the first Adjustment Date
and any subsequent Adjustment Date, the percentage per annum applicable to
Alternate Base Rate Borrowings or LIBOR Rate Borrowings, as the case may be,
corresponding to the level of the Average Excess Availability reported on the
twentieth (20th) day of the Fiscal Month immediately preceding such Adjustment
Date in the table set forth below; provided, however, that notwithstanding
clauses (i) and (ii) above, to the extent that the Officer’s Certificate
required to be delivered following any Fiscal Month is not delivered by the due
date therefor, or (B) any Event of Default occurs, then the Applicable Margin
shall be, from and after such due date or the date of such Event of Default (as
applicable) until the date on which such financial statements and Officer’s
Certificate are delivered or such Event of Default is no longer continuing (as
applicable), the per annum percentages set forth in Level IV; provided, further,
however, that nothing in herein shall limit the applicability of Section 6.1(c)
with respect to the imposition of a default rate of interest.
 
 
Level
 
 
Average Excess Availability
 
 
Alternate Base Rate Margin (bps)
 
 
LIBOR Rate Margin (bps)
 
 
Unused
 
 
Commitment Fee Margin (bps)
 
 
I
 
 
>$20,000,000
 
 
0 bps
 
 
150 bps
 
 
25 bps
 
 
II
 
>$10,000,000 but
 
<$20,000,000
 
 
0 bps
 
 
175 bps
 
 
25 bps
 
 
III
 
 
>$5,000,000 but
 
 
<$10,000,000
 
 
0 bps
 
 
200 bps
 
 
25 bps
 
 
IV
 
 
<$5,000,000
 
 
0 bps
 
 
250 bps
 
 
25 bps
 



 
2.2  Amendment to Annex II to the Credit Agreement. Annex II to the Credit
Agreement is hereby amended by adding the following new definition of “Amendment
No. 1 Effective Date”) and “Average Excess Availability” to Annex II in the
proper alphabetical order:
 
“Amendment No. 1 Effective Date” shall mean August 1, 2006.
 
“Average Excess Availability” means, with respect to a Person for any period,
the average daily Excess Availability of the Borrowers as calculated for such
period.
 
2.3  Amendment to Section 11.1(d). Section 11.1(d) of the Credit Agreement shall
be amended by deleting the existing Section 11.1(d) and replacing with the
following new Section 11.1(d):
 
(d) Officer’s Certificate. 
 
The Borrower Representative shall furnish to the Administrative Agent and each
Lender, (1) concurrently with the financial statements delivered in connection
with Sections 11.1(a), a certificate of a Responsible Officer or the non-officer
controller of the Borrower Representative, in his or her capacity as a
Responsible Officer, setting forth the computations necessary to determine the
Average Excess Availability of the Borrowers and their consolidated Subsidiaries
for purposed of adjusting the Applicable Margin; (2) concurrently with the
financial statements delivered in connection with Sections 11.1(b) and 11.1(c),
a certificate of a Responsible Officer or the non-officer controller of the
Borrower Representative, in his or her capacity as a Responsible Officer,
setting forth the computations necessary to determine whether the Borrowers and
their consolidated Subsidiaries are in compliance with the financial covenants
set forth in Section 11.4 of this Agreement; and (3) certifying, concurrently
with the financial statements delivered in connection with Sections 11.1(a),
11.1(b) and 11.1(c), that: (A) those financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrowers and their consolidated Subsidiaries (to the knowledge of the
Responsible Officer with respect to Section 11.1(a))subject in the case of
interim financial statements, to routine year-end audit adjustments, absence of
notes and absence of information on discontinued operations (with respect to
Sections 11.1(a) and 11.1(b)) and (B) no Potential Default or Event of Default
then exists or, if any Potential Default or Event of Default does exist, a brief
description of the Potential Default or Event of Default and the Borrowers’
intentions in respect thereof.
 
Section 3  REPRESENTATIONS AND WARRANTIES.


The Borrower hereby represents and warrants to the Lenders, the Administrative
Agent and the LC Issuer as follows:


3.1  The Amendment. This Amendment has been duly and validly executed by an
authorized executive officer of the Borrower and constitutes the legal, valid
and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms. The Credit Agreement, as amended by this Amendment,
remains in full force and effect and remains the valid and binding obligation of
the Borrower enforceable against the Borrower in accordance with its terms. The
Borrower hereby ratifies and confirms the Credit Agreement as amended by this
Amendment.
 
3.2  Nonwaiver. The execution, delivery, performance and effectiveness of this
Amendment shall not operate nor be deemed to be nor construed as a waiver (i) of
any right, power or remedy of the Lenders or the Administrative Agent under the
Credit Agreement or any other Loan Document, or (ii) of any term, provision,
representation, warranty or covenant contained in the Credit Agreement or any
other documentation executed in connection therewith. Further, none of the
provisions of this Amendment shall constitute, be deemed to be or construed as,
a waiver of any Potential Default or Event of Default under the Credit Agreement
as amended by this Amendment.
 
3.3  Reference to and Effect on the Credit Agreement. Upon the Effectiveness of
this Amendment, each reference in the Credit Agreement amended hereby to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import shall mean
and be a reference to the Credit Agreement, as amended by the prior amendments
thereto and this Amendment and each reference to the Credit Agreement in any
other document, instrument or agreement executed and/or delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement,
as amended by the prior amendments thereto and this Amendment.
 
Section 4  CONDITIONS TO EFFECTIVENESS
 
The effectiveness of this Amendment is subject to the condition precedent that:
 
 
   4.1  Amendment No. 1 to Credit and Security Agreement. The Administrative
Agent shall have received an original counterpart of this Amendment No. 1 to
Credit and Security Agreement, executed and delivered by a duly authorized
officer of each Borrower, the Lenders and the LC Issuer.
 
Section 5  MISCELLANEOUS.
 
         5.1  Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Ohio with out giving effect to the
conflict of laws rules thereof.
 
        5.2  Severability. In the event any provision of this Amendment should
be invalid, the validity of the other provisions hereof and of the Credit
Agreement shall not be affected thereby.
 
        5.3  Counterparts. This Amendment may be executed in one or more
counterparts, each of which, when taken together, shall constitute but one and
the same agreement.
 



IN WITNESS WHEREOF, the Borrowers, the Administrative Agent, the Lenders and the
LC Issuer have caused this Amendment No. 1 to Credit and Security Agreement to
be duly executed by their respective officers or agents thereunto duly
authorized as of the date first written above.
 
BORROWERS




HAWK CORPORATION
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance




ALLEGHENY CLEARFIELD, INC.
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance


FRICTION PRODUCTS CO.
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance




HAWK MIM, INC.
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance




HAWK MOTORS, INC.
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance




HAWK PRECISION COMPONENTS GROUP, INC.


/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance
 
 
 
 
 

 
HELSEL, INC.
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance




LOGAN METAL STAMPINGS, INC.
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance




NET SHAPE TECHNOLOGIES LLC
 
By: Hawk MIM, Inc., its sole member
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance


QUARTER MASTER INDUSTRIES, INC.
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance




SINTERLOY CORPORATION
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance




S.K. WELLMAN CORP.


/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance




S.K. WELLMAN HOLDINGS, INC.
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance




TEX RACING ENTERPRISES, INC.
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance




WELLMAN PRODUCTS GROUP, INC.
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance




WELLMAN PRODUCTS, LLC
 
By: Wellman Products Group, Inc.,
its sole member
 
/s/ Thomas Gilbride
By: Thomas Gilbride
Its: Vice President - Finance







ADMINISTRATIVE AGENT


KEYBANK NATIONAL ASSOCIATION 
as a Administrative Agent
 
 
/s/ John P. Dunn
By: John P. Dunn
Its: Vice President




LENDERS


KEYBANK NATIONAL ASSOCIATION 
as a Lender
 
 
/s/ John P. Dunn
By: John P. Dunn
Its: Vice President




LC ISSUER


KEYBANK NATIONAL ASSOCIATION
as LC Issuer
 
 
/s/ John P. Dunn
By: John P. Dunn
Its: Vice President

